Citation Nr: 9922264	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  97-10 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased evaluation for radiculitis 
from the C7 to the T6 vertebra as a residual of an injury to 
the seventh cervical vertebra and spine, currently evaluated 
as 30 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
dislocated left shoulder with limitation of motion of the 
cervical spine, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased evaluation for status post 
acromioplasty and excision of the acromioclavicular joint of 
the right shoulder, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from August 1940 to November 
1945.  This appeal arises from a May 1996 rating decision of 
the Baltimore, Maryland, Regional Office (RO) which denied 
increased evaluations for the veteran's shoulder 
disabilities.  The veteran appealed these determinations.  
This appeal also arises from the RO's decision of December 
1998 contained in a supplemental statement of the case (SSOC) 
that denied an increased evaluation for the veteran's 
service-connected radiculitis.  The veteran's disagreement 
with this decision was expressed in his representative's 
presentations contained in a VA Form 646 received in February 
1999.


REMAND

The last comprehensive VA examination afforded the veteran 
evaluating the disabilities on appeal was in August 1998.  
This examiner noted that he had access to the veteran's 
claims file, but could not conduct a thorough review of the 
file due to time constraints.  He further noted that he had 
previously treated the veteran at the Martinsburg, VA Medical 
Center (VAMC) in 1997 but these records were not contained in 
the claims file.  At his hearing on appeal in June 1997, the 
veteran testified that he was seen twice a month at the 
Martinsburg VAMC and once a month by a private physician.  He 
also claimed that he had been examined at the VAMC in 
Washington, D.C., because the Martinsburg VAMC did not have 
an orthopedic surgeon.  It appears that all of the treatment 
records obtained in recent years have been submitted directly 
by the veteran.  There does not appear to have been an 
attempt by the RO to obtain all of the veteran's identified 
treatment records.  The examiner's comments of August 1998 
indicate that there may be substantial gaps in the treatment 
records contained in the claims file.  In Green v. Derwinski, 
1 Vet. App. 121 (1991), the U. S. Court of Appeals for 
Veterans Claims (hereafter Court) ruled that any VA 
examination that does not take in consideration the veteran's 
medical history and current treatment records is inadequate 
for rating purposes.  It further held that medical evidence 
of recent years is the most important in evaluating a 
service-connected disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, the RO should request all of the 
veteran's treatment records of recent years and place them in 
his claims file.

At his hearing on appeal in June 1997, the veteran testified 
that he had constant pain in his shoulders and a stiff neck.  
However, he also complained that he had limitation of 
movement in his arms due to pain and weakness.  A review of 
the VA examinations in recent years yields conflicting 
findings regarding if any limitation of motion exists in the 
veteran's shoulders or neck due to pain, weakness, 
fatigability, or repetitive use.  The RO's attention is 
directed to the Court's decision in DeLuca v. Brown, 8 Vet. 
App. 202 (1994).  Therein, the Court held that ratings based 
on limitation of motion do not subsume 38 C.F.R. § 4.40 or 
38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  A 
review of the veteran's recent VA examinations reveals that 
the range of motion studies are not descriptive enough to 
adjudicate the claims for increased evaluations under DeLuca.  
Therefore, a new VA examination is required.

Under the circumstances, the undersigned finds that further 
development is required, and the case is REMANDED to the RO 
for the following action.

1.  The RO should contact the 
veteran and obtain the names and 
addresses of all healthcare 
providers who treated his bilateral 
shoulder and neck disabilities from 
March 1996 to the present time.  
After securing the necessary 
release(s), the RO should obtain any 
records not already contained in the 
claims folder, to include those from 
any identified VA medical center or 
outpatient clinic.  The RO should 
specifically request all treatment 
records located at the VAMC's in 
Martinsburg, West Virginia, and 
Washington, D.C.  Once obtained, all 
records must be associated with the 
claims folder.

2.  Following completion of the above 
development, the veteran should be 
afforded special VA orthopedic and 
neurological examinations.  The purpose 
of these examinations is to determine the 
severity of the veteran's service-
connected bilateral shoulder and neck 
disabilities.  

a.  General Instructions.  Such 
tests as the examining physician 
deems necessary should be performed.  
The clinical findings and reasons 
upon which the opinions are based 
should be clearly set forth.  The 
claims folder must be made available 
to the examining physician prior to 
the examination so that he or she 
may review pertinent aspects of the 
veteran's medical history.  If the 
examiner finds it impossible to 
answer any of the questions below, 
it should so be noted on the 
examination report with the reasons 
given for this conclusion.  

b.  Orthopedic Examination.  The 
examiner should provide the 
following opinions:

i).  What is the range of 
motion in the veteran's 
cervical spine and both 
shoulders measured in degrees?  

ii).  Does either of the 
veteran's shoulders and/or his 
cervical spine have weakened 
movement, excess fatigability, 
or incoordination?  If so, the 
examiner should report the 
degree of additional range of 
motion lost, or favorable or 
unfavorable ankylosis, due to 
any weakened movement, excess 
fatigability, or 
incoordination.

iii).  Does the veteran's 
shoulders and/or his cervical 
spine have significantly 
limited functional ability 
during flare-ups or after 
repeated use over a period of 
time?  If so, the examiner 
should report the degree of 
additional range of motion 
lost, or favorable or 
unfavorable ankylosis, due to 
pain on use or during flare-
ups.  

iv).  What is the degree of the 
veteran's industrial impairment 
due to his service-connected 
bilateral shoulder and cervical 
spine disabilities?

c.  Neurological Examination.  The 
examiner should provide the 
following opinions:

i).  Does the veteran, as a 
result of his service-connected 
cervical spine disability, have 
persistent symptoms of 
neuropathy with characteristic 
pain?  If so, please define the 
severity of these symptoms.

ii).  In the last year, how 
many incapacitating episodes, 
characterized as acute symptoms 
requiring bed rest and 
treatment by a physician, have 
resulted from the veteran's 
service-connected cervical 
spine disability?  What has 
been the duration of these 
episodes?

iii).  What is the degree of 
the veteran's industrial 
impairment due to his service-
connected bilateral shoulder 
and cervical spine 
disabilities?

3.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all opinions requested, 
appropriate corrective action is to be 
implemented.

4.  Following completion of this action, 
the RO should review the evidence and 
determine whether any of the veteran's 
claims may now be granted.  In this 
regard, the RO's attention is directed to 
the Court's decision in DeLuca v. Brown, 
8 Vet. App. 202 (1994).  If the veteran 
remains unsatisfied with any decision 
rendered by the RO, he and his 
representative should be furnished an 
appropriate SSOC, and given an 
opportunity to respond.  Thereafter, the 
case should then be returned to the Board 
for further appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran need take no further action until he is notified.  
The purpose of this REMAND is to obtain additional medical 
information.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










